                           United States District Court
                                     for the
                           Southern District of Florida

Thomas James, Petitioner,              )
                                       )
v.                                     )
                                       ) Civil Action No. 18-22416-Civ-Scola
Julie Jones, Respondent.               )
                                       )
                                       )

              Opinion Order on Petitioner’s Objection to the
             Magistrate Judge’s Report and Recommendation
       This case was referred to United States Magistrate Judge Patrick A.
White, consistent with Administrative Order 2003-19 of this Court, for a ruling
on all pre-trial, nondispositive matters and for a report and recommendation
on any dispositive matters. (ECF No. 2.) On June 25, 2018, Judge White issued
a report (the “R&R,” ECF No. 3), recommending that the Court deny the
petition for writ of habeas corpus under 28 U.S.C. § 2254 (the “Petition,” ECF
No. 1) as time-barred and dismiss the case. With leave of Court, the Petitioner
Thomas James (“James”) timely objected to the R&R. (the “Objection,” ECF No.
15.) Having reviewed de novo those portions of Judge White’s report to
which James properly objected and having reviewed the remaining parts for
clear error, the Court overrules the Objection (ECF No. 15), adopts the R&R
(ECF No. 3) in its entirety, denies the Petition (ECF No. 1), and closes this
case, for the reasons described below.
       As thoroughly detailed in the R&R, the Petition is the most recent filing
in a long line of actions for post-conviction relief pursued by James over the
past two decades, following his sentencing in March 1996 to life imprisonment.
(ECF No. 3 at pp. 2-10.) James raises one argument in the Petition: that the
Supreme Court’s 2014 holding in Hall v. Florida, which declared Florida’s
definition of intellectual disability unconstitutional, establishes a new
constitutional right that applies retroactively and renders James’ sentence
unconstitutional. 572 U.S. 701, 134 S. Ct. 1986, 188 L. Ed. 2d 1007 (2014);
(ECF No. 1 at pp. 5-7.)
       In the R&R, Judge White found that the Supreme Court had not made
Hall retroactive, meaning the Petition did not fall under 28 U.S.C. §
2244(d)(1)(C) (creating a one-year limitations period for habeas petitions
beginning on “the date on which the constitutional right asserted was initially
recognized by the Supreme Court, if the right has been newly recognized by the
Supreme Court and made retroactively applicable to cases on collateral
review”). Thus, Judge White found that the case properly fell under 28 U.S.C. §
2244(d)(1)(A), and that the one year limitations period for habeas review began
to run on “the date on which the judgment became final,” or May 13, 1997.
(ECF No. 3 at p. 6.) Further finding that the statute of limitations was not
properly tolled, by statute or otherwise, Judge White also recommended that
the Court deny the Petition and dismiss the case a time-barred. (Id. at pp. 10-
21, 27.)
       In his Objection, James raises three arguments: (1) that the Petition is
not a second or successive habeas corpus petition and, thus, is not governed
by 28 U.S.C. § 2244(b)(2)(A), (ECF No. 15 at pp. 3-5); (2) that Congress
intended different meanings for “retroactive” in section 2244(b)(2)(A) and
“retroactively” in section 2244(d)(1)(C), such that prevailing Eleventh Circuit
precedent holding that Hall was not retroactive under the former is immaterial
to whether the Petition is time-barred under the latter, (ECF No. 15 at p. 6);
and (3) that the Supreme Court made Hall retroactive on collateral review
through multiple holdings that logically dictate that result, (id. at pp. 7-8). The
crux of the Objection is that the Petition is not time-barred because 28 U.S.C. §
2244(d)(1)(C) applies to the claim and supplies a later commencement date for
statute of limitations purposes. The Objection and all three arguments are
overruled as follows.
       First, Judge White made no finding that the Petition was a second or
successive habeas petition, or otherwise fell within the purview of 28 U.S.C. §
2244(b)(2)(A). Thus, the objection on that ground is immaterial and overruled.
       Second, the Court declines to give “retroactive” and “retroactively”
different meanings, as they are used in sections 2244(b)(2)(A) and (d)(1)(C).
James urges the Court to adopt his view that section 2244(d)(1)(C) “permit[s]
any Court, Federal or State, to determine if a constitutional right, newly
recognized by the Supreme Court,” should be applied retroactively. (ECF No. 15
at p. 6.) And, as James argues, because the Florida Supreme Court found “that
Hall does apply retroactively,” the Court should follow that decision and
provide James an alternate, later start date for statute of limitations purposes
under section 2244(d)(1)(C). (Id.); Walls v. State, 213 So. 3d 340, 346 (Fla.
2016).
       The Florida Supreme Court’s interpretation of federal law does not bind
this Court; but the Eleventh Circuit’s does. See Mendel v. Morgan Keegan &
Co., Inc., 654 F. App’x 1001, 1004 (11th Cir. 2016) (reversing district court that
treated a state supreme court decision “as binding precedent that trumped this
Court’s interpretation” of federal law, holding that the state supreme court
“was entitled to interpret the [federal law] for the benefit of its lower state
courts,” but “had no power to contravene our [i.e. the Eleventh Circuit’s]
interpretation in the federal courts as well.”). And the Eleventh Circuit has
clearly and repeatedly held that “the rule pronounced by the Supreme Court in
Hall was not made retroactive to cases on collateral review.” In re Henry, 757
F.3d 1151, 1159-60 (11th Cir. 2014); In re Hill, 777 F.3d 1214, 1223-24 (11th
Cir. 2015). James is correct that Hill and Henry both involved successive
habeas applications under section 2244(b)(2)(A). But after a careful review
those opinions, the Court finds that it is bound to follow that precedent in its
interpretation of section 2244(d)(1)(C). Compare In re Henry, 757 F.3d at 1159
(“It is undeniable that the rule pronounced by the Supreme Court in Hall was
not made retroactive to cases on collateral review.” (emphasis added)), and
In re Hill, 777 F.3d at 1224 (finding In re Henry bound the Court to hold the
same under the prior panel precedent rule), with 28 U.S.C. § 2244(d)(1)(C)
(beginning the statute of limitations on “the date on which the constitutional
right asserted was initially recognized by the Supreme Court, if the right has
been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review.” (emphasis added)). Because Hall
was not made retroactive to cases on collateral review, the Court agrees with
Judge White and finds that section 2244(d)(1)(C) does not apply to this case.
James’ objection to that end is therefore overruled.
        Finally, the Eleventh Circuit has already rejected James’ argument that
multiple Supreme Court holdings “logically dictate” that Hall is to be
retroactively applied, and this Court likewise denies that argument here. See In
re Henry, 757 F.3d at 1161 (rejecting similar arguments and holding that “no
combination of Supreme Court holdings compels the conclusion that Hall is
retroactive to cases on collateral review.”).
        In sum, the Court overrules the Objection (ECF No. 15), adopts the R&R
(ECF No. 3) in full, denies the Petition and request for evidentiary hearing (ECF
No. 1) and dismisses this case. The Court does not issue a certificate of
appealability. Finally, the Court directs the Clerk to close this case. Any
pending motions are denied as moot. The Clerk is further instructed to mail a
copy of this order to the Petitioner at the address listed below.
        Done and ordered, in Chambers, in Miami, Florida, on January 3, 2019.




                                           Robert N. Scola, Jr.
                                           United States District Court Judge
Copy to:
Thomas James, Pro Se
DC#114319
Dade Correctional Institution
Inmate Mail/Parcels
19000 SW 377th Street
Florida City, FL 33034
